Citation Nr: 9923370	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to schizophrenia, paranoid type, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.


This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1997 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
established for schizophrenia with a 30 percent disability 
rating effective June 25, 1992, the date of receipt of the 
veteran's request to reopen his claim for service connection 
for a psychiatric disability, claimed as a nervous condition.  
The veteran appeals the assignment of that disability rating.  

The Board directs the RO's attention to the veteran's 
contentions that he has developed a neuromuscular dysfunction 
and drowsiness as secondary to prescription medication used 
in treating his schizophrenia.  This matter is referred to 
the RO for further development as necessary.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

When assessing the adequacy of an examination report, if a 
diagnosis is not supported by the findings on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the Board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1998).  
The Board notes that, in the veteran's most recent VA 
examination of April 1999, the examining physician indicated 
that the veteran's ability to relate to co-workers, accept 
supervision, maintain concentration, and adapt to changes at 
work were severely impaired due to his schizophrenia.  
However, the symptomatology that was shown on clinical 
examine does not appear to support this conclusion. The Board 
also notes that report does not provide a full multiaxial 
assessment of the veteran pursuant to the 

Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), 
of the American Psychiatric Association.  Therefore, the 
Board must return the report as inadequate for rating 
purposes.  The Board is of the opinion that a new examination 
would be probative.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his mental 
disorder in 1993 and thereafter.  Upon 
receipt of all such names and addresses, 
and duly executed authorization for the 
release of private medical records if 
necessary, all health care providers 
identified by the veteran should furnish 
legible copies of all medical records 
compiled pursuant to treatment accorded 
him for his mental disorder in 1993 and 
thereafter.  The RO should ensure that 
any and all such records are associated 
with the veteran's claims folder.

2. The RO should schedule the veteran for 
a VA mental disorders examination with an 
examiner who has not previously examined 
the veteran.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.


b)  The examiner should provide a 
full multiaxial assessment of the 
veteran pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning.

c)  The examiner should state 
whether the following signs are 
shown due solely to the veteran's 
mental disorder.  For each sign 
listed, the examiner should 
specifically state whether that sign 
is shown, and, if shown, should 
state the frequency or severity of 
that sign:  gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others;  
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike 

setting); inability to establish and 
maintain effective relationships; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short- and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships; depressed mood; 
anxiety; suspiciousness; panic 
attacks (weekly or less often); 
chronic sleep impairment; mild 
memory loss (such as forgetting 
names, directions, recent 
events);and symptoms controlled by 
continuous medication.

d)  The examiner should state 
whether the veteran's mental 
disorder is productive of:
1)  total occupational and social 
impairment;
2)  occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood;
3)  occupational and social 
impairment with reduced reliability 
and productivity;
4)  occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal); or
5)  occupational and social 
impairment due to 

mild or transitory symptoms which 
decrease work efficiency and ability 
to perform occupational tasks only 
during periods of significant 
stress.

e)  The examiner should state 
whether the veteran's mental 
disorder is productive of:
1)  active psychotic manifestations 
of such extent, severity, depth, 
persistence, or bizarreness as to 
produce total social and industrial 
inadaptability;
2)  severe impairment of social and 
industrial inadaptability;
3)  considerable impairment of 
social and industrial 
inadaptability;
4)  definite impairment of social 
and industrial inadaptability; or
5)  mild impairment of social and 
industrial inadaptability.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).


4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case which informs him of the criteria 
for the evaluation of mental disorders in 
effect prior to November 7, 1996, and be 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



